Exhibit Walter V. E. Parker December 12, 2008 Mr. John Barry Chairman of the Board of Directors Prospect Capital Corporation 10 East 40th Street New York City, NY10016 Dear John; Yesterday afternoon I received an e-mail from Brian Oswald notifying me that the annual meeting would be recessed to allow more time to solicit the necessary votes to pass proposal #3 in the proxy materials. I had anticipated that my board position would be eliminated at this meeting, and accordingly, I resign, effective immediately, as an Independent Director and member of the Board of Prospect Capital Corporation. I wish to thank my fellow shareholders for allowing me the honor to serve on the Board since the company first went public. I wish to thank the staff of the management company and the outside professional advisors to Prospect Capital Corporation for the assistance they provided. Very truly yours, /s/ Walter V.E.
